Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,4,8,11,15,18 have been Amended.
Claims 2-3, 9-10,16-17  have been Canceled.
Claims 5-7,12-14, and 19-23 are Original claims.  

Proposed Interview to discuss Allowable Subject Matter
Examiner would like to propose an Examiners interview to discuss a possible Allowable Subject Matter discussed in Section 0046:
a user profile that contains users social media posts, text messages and  emails that the user have created and read. 
where the profile have accumulated the knowledge base for the user per knowledge. 
 where the identification of the term or jargon includes matching known terms or jargon of a user profile to the terms or Jargon from the data sources. 

Response to Arguments

Applicant’s arguments with respect to claims 1,8 and 15 have been considered but are moot because the arguments do not apply to the combination of Rainiere (20140272841) and Fridman (2008/0059152) used in the current rejection.
However applicant argues that the cited references fails to disclose the limitation adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication,
 the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
In reply, Examiner respectfully disagree because the combination of Rainiere in view of Fridman discloses:
adjusting the written communication based on the feedback (Section 0049, lines 1-4- thus the focus may incorporate feedback from the mentors) 
 indicating that the at least one recipient does not understand the written communication, 
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient
Rainiere also does not disclose determining a frequency of reading or writing the identified terms or jargon by the at least one user.
 Fridman discloses indicating that the at least one recipient does not understand the written communication, (abstract, lines 1-6- thus Fridman teaches that the system allows end user (one user) comprehend messages by translating unknown Jargons-see section 0006, lines 10-14 users may not understand the jargons within the message)
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, (Section 0007, lines 10-15- the jargon translation module is configured to translate the jargon incorporated into the message means the translation of the jargon replaces the jargon within the message)  wherein the replacing is performed automatically in a future written communication to the recipient (Section 0048, lines 8-15- if the message contains myocardial infraction it is replaced with a synonym automatically) and determining a frequency of reading or writing the identified terms or jargon by the at least one user. (Section 0045, lines 24-29- thus the look-up table maintains all the jargons used by users and therefore the system will inherently keep track of the number of jargon read or written by the user)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-8, 11-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Rainiere (20140272841) in view of  Fridman (2008/0059152) 
Claim 1: Rainiere discloses a processor implemented method for evaluating a written communication in view of a proficiency of at least one recipient of the written communication, (Section 0023- thus the inconsistent internal existences may include poor writing skills such as emails and reports-Please see NB) comprising:
NB:- Section 0003, lines 2-10- thus identifying an inconsistent internal existence of the focus by the at least three Mentor- this means identifying poor writing skills within the emails and reports written by the focus,.
 Rainiere teaches evaluating the written communication because poor writing skills within the written report by the focus is identified by the mentors
Understand one of the focus reads on the at least one recipient).  
(Matrix in Section 0030, lines 5-9- describes patterns or collection of ideas and positions of an individual’s experience (what the individual know)  or computer database and therefore reads on the proficiency profile) of at least one user with respect to at least one knowledge area based on data sources read or created by the at least one user by;  (Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming) 
extracting and identifying terms or jargon from data sources with respect to the at least one user, (Section 0050, lines 5-9- thus written and oral communication may be gathered (extracted and identified)-please see section 0043 words or terms are extracted when the written communication are extracted and identified; the focus is the generator of the document) 
determining whether the identified terms or jargon were used properly when written by the at least one user; (Section 0043, lines 1-6 a focus may not communicate well in the written word (term or jargon) …at  least three Mentors may identify an inconsistent internal existence in the focus as poor written communication skills. This means it is determined or identified that the written word (inconsistent internal existence)
assigning a proficiency to the at least one user based at least in part on the frequency and on whether the written word were used properly when written by the at least one user; (Section 0043, lines 4-5- thus the three  Mentors may identify an inconsistent internal existence in the Focus (User or writer of the written communication) as poor written communication skills (Proficiency) - means it was identify or determined that the written word was not understood by the focus). 
evaluating, by a recipient understanding engine executable by the processor, the written communication by identifying a proficiency of the written communication; (Section 0014, lines 5-7- thus the evaluation of the Focus by identifying an inconsistent internal existence to a matrix of consistent internal existence by the at least three Mentors) 
comparing the proficiency of the written communication to the proficiency of the at least one recipient; (Section 0014, lines 8-10- thus comparing the inconsistent internal existence to a matrix of consistent internal existence; where the matrix reads on the profile of the user). 
 and providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication. (Section 0014 lines 11-13- thus the Mentor provides feedback to the Focus based on the inconsistent internal existence-poor written report, the inconsistency identified by the mentor indicates that the poor written report was not understood by the recipient)
adjusting the written communication based on the feedback (Section 0049, lines 1-4- thus the focus may incorporate feedback from the mentors) 
Rainiere does not disclose indicating that the at least one recipient does not understand the written communication, 
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient

Rainiere also does not disclose determining a frequency of reading or writing the identified terms or jargon by the at least one user.
 Fridman discloses indicating that the at least one recipient does not understand the written communication, (abstract, lines 1-6- thus Fridman teaches that the system allows end user (one user) comprehend messages by translating unknown Jargons-see section 0006, lines 10-14 users may not understand the jargons within the message)
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, (Section 0007, lines 10-15- the jargon translation module is configured to translate the jargon incorporated into the message means the translation of the jargon replaces the jargon within the message)  wherein the replacing is performed automatically in a future written communication to the recipient (Section 0048, lines 8-15- if the message contains myocardial infraction it is replaced with a synonym automatically) and determining a frequency of reading or writing the identified terms or jargon by the at least one user. (Section 0045, lines 24-29- thus the look-up table maintains all the jargons used by users and therefore the system will inherently keep track of the number of jargon read or written by the user)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of automatically correcting written communications. The motivation is that it will let the creators of the written communication to improve their writing skills and enhance communications.  
Claims 2-3 : Cancelled 
Claim 4: Rainiere in view of Fridman discloses wherein the recipient (Rainiere Section 0043 at least one of the mentor reads on the recipient) analyzing the written communication to determine at least one knowledge area of the creator written communication and identifying the proficiency of the creator of the  written communication with respect to at least one knowledge area. (Rainiere: Section 0045, lines 9-12- thus the members analyzed the focus information in context  meaning the written information by the focus is analyzed to determine any inconsistency of internal existence thus poor written communication)  
Claim 5: Rainiere in view of Fridman discloses wherein the recipient understanding engine compares the proficiency of the written communication to the proficiency of the at least one recipient by determining whether the proficiency of the at least one recipient is above a target proficiency. (Rainiere: Section 0047, lines 4-8- thus when the comparison yields that the written report was below the expectation and in section 0037, lines 4-8, it is clear that after the modification the comparison yields a situation where the consistency as a result of the comparison all issues are resolved and therefore the proficient is above the target mark. This means that Rainiere has the capability to determine a situation where there no issues to resolve and thus the proficiency of the written document is above  the target) 
Claim 6: Rainiere in view of Fridman discloses wherein the proficiency profile comprises a compilation of one or more proficiency scores associated with one or more knowledge areas or sub-knowledge areas. (Rainiere: Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming))  
Claim 7: Rainiere in view of Fridman discloses wherein the at least one knowledge area comprises general topics related at least to an occupation, a trade, a profession, an academic field, a company specific topic, and a company specific project. (Rainiere: Section 0021- thus budgeting and project management and planning are general topics/knowledge areas that mentors can use to evaluate a focus)  
Claim 8: Rainiere discloses a computer program product for evaluating a written communication in view of a proficiency of at least one recipient of the written communication, (Section 0023- thus the inconsistent internal existences may include poor writing skills such as emails and reports-Please see NB) comprising:
NB:- Section 0003, lines 2-10- thus identifying an inconsistent internal existence of the focus by the at least three Mentor- this means identifying poor writing skills within the emails and reports written by the focus,.
 Rainiere teaches evaluating the written communication because poor writing skills within the written report by the focus is identified by the mentors
Understand one of the focus reads on the at least one recipient).  
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, (Section 0030- thus the computer databases reads on the computer readable storage medium) the program instructions executable by a processor to cause: 
generating, by a proficiency learning engine executable by the processor, a proficiency profile (Matrix in Section 0030, lines 5-9- describes patterns or collection of ideas and positions of an individual’s experience (what the individual know)  or computer database and therefore reads on the proficiency profile) of at least one user with respect to at least one knowledge area based on data sources read or created by the at least one user by: (Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming) 
extracting and identifying terms or jargon from data sources with respect to the at least one user, (Section 0050, lines 5-9- thus written and oral communication may be gathered (extracted and identified)-please see section 0043 words or terms are extracted when the written communication are extracted and identified; the focus is the generator of the document) 
determining whether the identified terms or jargon were used properly when written by the at least one user, (Section 0043, lines 1-6 a focus may not communicate well in the written word (term or jargon) …at  least three Mentors may identify an inconsistent internal existence in the focus as poor written communication skills. This means it is determined or identified that the written word (inconsistent internal existence)
and assigning a proficiency to the at least one user based at least in part on the frequency and on whether the identified written word were used properly when written by the at least one user; (Section 0043, lines 4-5- thus the three  Mentors may identify an inconsistent internal existence in the Focus (User or writer of the written communication) as poor written communication skills (Proficiency) - means it was identify or determined that the written word was not understood by the focus). 
  evaluating, by a recipient understanding engine executable by the processor, the written communication (Section 0014, lines 5-7- thus the evaluating the Focus by identifying an inconsistent internal existence to a matrix of consistent internal existence by the at least three Mentors) 
comparing the proficiency of the written communication to the proficiency of the at least one recipient, (Section 0014, lines 8-10- thus comparing the inconsistent internal existence to a matrix of consistent internal existence; where the matrix reads on the profile of the user). 
 and providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication. ((Section 0014 lines 11-13- thus the Mentor provides feedback to the Focus based on the inconsistent internal existence-poor written report, the inconsistency identified by the mentor indicates that the poor written report was not understood by the recipient)
adjusting the written communication based on the feedback (Section 0049, lines 1-4- thus the focus may incorporate feedback from the mentors) 
Rainiere does not disclose indicating that the at least one recipient does not understand the written communication, 
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient
Rainiere also does not disclose determining a frequency of reading or writing the identified terms or jargon by the at least one user.
 Fridman discloses indicating that the at least one recipient does not understand the written communication, (abstract, lines 1-6- thus Fridman teaches that the system allows end user (one user) comprehend messages by translating unknown Jargons-see section 0006, lines 10-14 users may not understand the jargons within the message)
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, (Section 0007, lines 10-15- the jargon translation module is configured to translate the jargon incorporated into the message means the translation of the jargon replaces the jargon within the message)  wherein the replacing is performed automatically in a future written communication to the recipient (Section 0048, lines 8-15- if the message contains myocardial infraction it is replaced with a synonym automatically) and determining a frequency of reading or writing the identified terms or jargon by the at least one user. (Section 0045, lines 24-29- thus the look-up table maintains all the jargons used by users and therefore the system will inherently keep track of the number of jargon read or written by the user)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of automatically correcting written communications. The motivation is that it will let the creators of the written communication to improve their writing skills and enhance communications.  
Claims 9-10 Canceled 
Claim 11: Rainiere in view of Fridman discloses wherein the program instructions are further executable by the processor to analyze the written communication to determine at least one knowledge area of the creator of the written communication and identifies the proficiency of the creator of the written communication with respect to at least one knowledge area. (Rainiere: Section 0045, lines 9-12- thus the members analyzed the focus information in context  meaning the written information by the focus is analyzed to determine any inconsistency of internal existence thus poor written communication)  
Claim 12: Rainiere in view of Fridman  discloses wherein the recipient understanding engine compares the proficiency of the written communication to the proficiency of the at least one recipient by determining whether the proficiency of the at least one recipient is above a target proficiency. (Rainiere: Section 0047, lines 4-8- thus when the comparison yields that the written report was below the expectation and in section 0037, lines 4-8, it is clear that after the modification the comparison yields a situation where the consistency as a result of the comparison all issues are resolved and therefore the proficient is above the target mark. This means that Rainiere has the capability to determine a situation where there no issues to resolve and thus the proficiency of the written document is above  the target) 

Claim 13: Rainiere in view of Fridman discloses wherein the proficiency profile comprises a compilation of one or more proficiency scores associated with one or more knowledge areas or sub-knowledge areas. (Rainiere: Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming)  

Claim 14: Rainiere in view of Fridman discloses wherein the at least one knowledge area comprises general topics related at least to an occupation, a trade, a profession, an academic field, a company specific topic, and a company specific project. (Rainiere: Section 0021- thus budgeting and project management and planning are general topics/knowledge areas that mentors can use to evaluate a focus)  

Claim 15: Rainiere discloses a system comprising a processor and a memory storing program instructions for evaluating a written communication in view of a proficiency of at least one recipient of the written communication thereon, the program instructions executable by the processor to cause: (Section 0023- thus the inconsistent internal existences may include poor writing skills such as emails and reports-Please see NB) comprising:
NB:- Section 0003, lines 2-10- thus identifying an inconsistent internal existence of the focus by the at least three Mentor- this means identifying poor writing skills within the emails and reports written by the focus). 
 generating, by a proficiency learning engine executable by the processor, a proficiency profile (Section 0050, lines 4-7- thus written and oral are evaluated and a report (proficiency profile) is generated) of at least one user with respect to at least one knowledge area based on data sources read or created by the at least one user by; (Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming)
extracting and identifying terms or jargon from data sources with respect to the at least one user, (Section 0050, lines 5-9- thus written and oral communication may be gathered (extracted and identified)-please see section 0043 words or terms are extracted when the written communication are extracted and identified)) 
determining whether the identified terms or jargon were used properly when written by the at least one user; (Section 0043, lines 1-6 a focus may not communicate well in the written word (term or jargon) …at  least three Mentors may identify an inconsistent internal existence in the focus as poor written communication skills. This means it is determined or identified that the written word (inconsistent internal existence)
assigning a proficiency to the at least one user based at least in part on the frequency and on whether the written word were used properly when written by the at least one user; (Section 0043, lines 4-5- thus the three  Mentors may identify an inconsistent internal existence in the Focus (User or writer of the written communication) as poor written communication skills (Proficiency) - means it was identify or determined that the written word was not understood by the focus) 
and evaluating, by a recipient understanding engine executable by the processor, the written communication (Section 0014, lines 5-7- thus the evaluating the Focus by identifying an inconsistent internal existence to a matrix of consistent internal existence by the at least three Mentors) 
comparing the proficiency of the written communication to the proficiency of the at least one recipient, (Section 0014, lines 8-10- thus comparing the inconsistent internal existence to a matrix of consistent internal existence; where the matrix reads on the profile of the user). 
and providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication. (Section 0014 lines 11-13- thus the Mentor provides feedback to the Focus based on the inconsistent internal existence-poor written report, the inconsistency identified by the mentor indicates that the poor written report was not understood by the recipient)
adjusting the written communication based on the feedback (Section 0049, lines 1-4- thus the focus may incorporate feedback from the mentors) 
Rainiere does not disclose indicating that the at least one recipient does not understand the written communication, 
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient
Rainiere also does not disclose determining a frequency of reading or writing the identified terms or jargon by the at least one user.
 Fridman discloses indicating that the at least one recipient does not understand the written communication, (abstract, lines 1-6- thus Fridman teaches that the system allows end user (one user) comprehend messages by translating unknown Jargons-see section 0006, lines 10-14 users may not understand the jargons within the message)
the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, (Section 0007, lines 10-15- the jargon translation module is configured to translate the jargon incorporated into the message means the translation of the jargon replaces the jargon within the message)  wherein the replacing is performed automatically in a future written communication to the recipient (Section 0048, lines 8-15- if the message contains myocardial infraction it is replaced with a synonym automatically) and determining a frequency of reading or writing the identified terms or jargon by the at least one user. (Section 0045, lines 24-29- thus the look-up table maintains all the jargons used by users and therefore the system will inherently keep track of the number of jargon read or written by the user)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of automatically correcting written communications. The motivation is that it will let the creators of the written communication to improve their writing skills and enhance communications.  
Claims 16-17: Canceled: 
Claim 18: Rainiere in view of Fridman discloses wherein the program instructions are further executable by the processor to analyze the written communication to determine at least one knowledge area of the written communication and identify the proficiency of the creator of the written communication with respect to the at least one knowledge area. (Rainiere: Section 0045, lines 9-12- thus the members analyzed the focus information in context  meaning the written information by the focus is analyzed to determine any inconsistency of internal existence thus poor written communication)  

Claim 19: Rainiere in view of Fridman discloses wherein the recipient understanding engine compares the proficiency of the written communication to the proficiency of the at least one recipient by determining whether the proficiency of the at least one recipient is above a target proficiency. (Rainiere: Section 0047, lines 4-8- thus when the comparison yields that the written report was below the expectation and in section 0037, lines 4-8, it is clear that after the modification the comparison yields a situation where the consistency as a result of the comparison all issues are resolved and therefore the proficient is above the target mark. This means that Rainiere has the capability to determine a situation where there no issues to resolve and thus the proficiency of the written document is above  the target) 

Claim 20: Rainiere in view of Fridman discloses wherein the proficiency profile comprises a compilation of one or more proficiency scores associated with one or more knowledge areas or sub-knowledge areas. (Rainiere: Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming))  
Claim 21: Rainiere in view of Fridman discloses wherein the at least one knowledge area comprises general topics related at least to an occupation (Rainiere: Section 0021- thus budgeting and project management and planning are general topics/knowledge areas that mentors can use to evaluate a focus)  
 a trade, a profession, an academic field, a company specific topic, and a company specific project. ((Rainiere: Section 0030, - thus A matrix may be a set, body, collection of ideas, patterns, behaviors, views, topics, data, or positions of an individual or computer database, based upon on an individual's experience or a computer databases' programming))  

Claim 22, Rainiere in view of Fridman discloses determining whether the identified  terms or jargon were understood when read by the at least one user, (Rainiere: Section 0050, lines 5-9- thus written and oral communication may be gathered (extracted and identified)-please see section 0043 words or terms are extracted when the written communication are extracted and identified)) 
 wherein the assigning a proficiency is further based at least in part on whether the identified terms or jargon were understood when read by the at least one user. (Rainiere: Section 0043, lines 4-5- thus the three  Mentors may identify an inconsistent internal existence in the Focus (User or writer of the written communication) as poor written communication skills (Proficiency) - means it was identify or determined that the written word was not understood by the focus). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rainiere (20140272841) in view of  Fridman (20080059152) above, and further in view of Duvall (20120196253) 
Claim 23 Rainiere in view of Fridman does not discloses wherein the proficiency of the at least one user comprises one or more proficiency scores, each of the one or more proficiency scores being assigned to a particular knowledge area or sub-knowledge area.
Duvall disclose proficiency of the at least one user comprises one or more proficiency scores, each of the one or more proficiency scores being assigned to a particular knowledge area or sub-knowledge area. (Section 0058- thus allowing the essay to be graded which reads on the proficiency of the essay or proficiency of the essay /written communication). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of providing grades/scores or proficiency of a written communication. The motivation is that it will let the creators of the written communication to improve.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ark (20100030551) discloses a system the identifies and translate jargon among user engaged in instant messaging sessions based on user profiles. The systems builds a translation profile to identify jargon database. 
Psota (20170091320) discloses an apparatus that determines a best fit of the plurality of candidate categories to a transaction by comparing the candidate categories for one of the plurality of electronic customs transactional records with transaction metadata.
   
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        04/13/2021.